DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 5/11/2022, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments, see REMARKS, filed 5/11/2022, with respect to the rejection(s) of claim(s) 1 under ANDERSIN et al. (US 2015/0218056) in view of SAKA et al. (US 2006/0213127) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ANDERSIN et al. (US 2015/0218056) in view of BEZHENAR et al. (Physico-Mechanical Properties of cBN composites Produced by a High-Pressure Reaction Sintering of Cubic Boron Nitride and Aluminum Powders), as well as commonly owned U.S. Patent No. 11,352,398 and commonly owned copending Application No. 16/967, 572. 
Applicant argues that there is no reasonable motivation to modify Andersin based on the teachings of Saka. Applicant argues that under such blasting conditions disclosed by Saka, brittle fractures would occur in the cBN grains. 
Examiner agrees that Saka’s lack of disclosure of cBN, and processing conditions related to cBN, would not reasonably lead one of ordinary skill to the necessary processing parameters to arrive at the claimed dislocation density. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
_________________________________________________________________
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,352,398. Although the claims at issue are not identical, they are not patentably distinct from each other because
With respect to claim 1, U.S. Patent No. 11,352,398 claims a cubic boron nitride sintered material comprising more than 80 vol% and less than 100 vol% of cubic boron nitride and more than 0 vol% and less than 20 vol% of a binder phase, wherein the binder phase includes at least one selected from a first group consisting of a material made of a single element, an alloy made of at least one element and an intermetallic compound made of at least one element, the element selected from a group consisting of a group 4 element, a group 5 element, a group 6 element in the periodic table, aluminum, silicon, cobalt and nickel; and a dislocation density of the cubic boron nitride grains is more than or equal to 1x1015/m2 and less than or equal to 1x1017/m2 (Claim 1). 
The courts have generally held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are merely close. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05, I.
While the instant claim 1 requires 80 vol% or less of cubic boron nitride, and U.S. Patent No. 11,352,398 requires more than 80 vol% of cubic boron nitride, the difference between the amount of cubic boron nitride in the instant claim and that of U.S. Patent No. 11,352,398 is so close that one skilled in the art would have expected them to have the same properties. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also, Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997). MPEP 2144.05, I. In the instant case, instant claim 1 includes cubic boron nitride in an amount of 80 vol% while claim 1 of U.S. Patent No. 11,352,398 includes cubic boron nitride in an amount of 80.00…..1 vol%. The difference, in theory, includes an infinitesimally small amount. 
While the instant claim 1 requires 20 vol% or more of the binder phase, and U.S. Patent No. 11,352,398 requires less than 20 vol% of the binder phase, the difference between the amount of binder phase in the instant claim and that of U.S. Patent No. 11,352,398 is so close that one skilled in the art would have expected them to have the same properties. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also, Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997). MPEP 2144.05, I. In the instant case, instant claim 1 includes the binder phase in an amount of 20 vol% while claim 1 of U.S. Patent No. 11,352,398 includes cubic boron nitride in an amount of 19.99…..9 vol%. The difference, in theory, includes an infinitesimally small amount. 
Claim 2 is rejected by claim 2 and/or 3 of U.S. Patent No. 11,352,398. 
Claims 3-5 is rejected by claim 4 of U.S. Patent No. 11,352,398. 


_______________________________________________________________________
Claims 1, 2 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/967, 572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
With respect to claims 1 and 2, copending Application No. 16/967, 572 claims a cubic boron nitride sintered material comprising 40 vol% or more and 96 vol% or less of cubic boron nitride grains and 4 vol% or more and 60 vol% or less of a binder phase. The cubic boron nitride grains have a dislocation density of less than 1x1015/m2 (Claim 1). The binder phase includes at least on selected from the group consisting of a material made of a single element selected from the group consisting of a group 4 element, a group 5 element and a group 6 element of the periodic table, aluminum, silicon, cobalt and nickel; an alloy thereof and an intermetallic compound thereof (Claim 2). 
While the instant claim 1 requires a dislocation density of 1x1015/m2 or more and 1x1017/m2 or less, and copending Application No. 16/967, 572 requires a dislocation density of 1x1015/m2, the difference between the dislocation density in the instant claim and that of copending Application No. 16/967, 572 is so close that one skilled in the art would have expected them to have the same properties. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also, Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997). MPEP 2144.05, I. In the instant case, instant claim 1 includes requires a dislocation density of 1x1015/m2 or more while claim 1 of copending Application No. 16/967, 572 includes a dislocation density of .999                                
                                    
                                        
                                            99
                                        
                                        -
                                    
                                
                            x1015/m2 (this difference applies to the limitations of instant claim 2 as well). The difference, in theory, includes an infinitesimally small amount. 
Claim 6 is rejected by claim 1 of copending Application No. 16/967, 572. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
___________________________________________________________________
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSIN et al. (US 2015/0218056) in view of BEZHENAR et al. (Physico-Mechanical Properties of cBN composites Produced by a High-Pressure Reaction Sintering of Cubic Boron Nitride and Aluminum Powders).
With respect to claims 1 and 2, ANDERSIN et al. discloses a sintered cubic boron nitride material (Abstract; Paragraphs [00012], [0013], [0042]) used as a super-hard insert for a cutting tool (Paragraph [0023]) . The sintered material comprises 35 to 90 volume % cubic boron nitride and the remainder a matrix (e.g. binder) (Paragraph [0012]). The binder comprises titanium from group 4 of the periodic table and aluminum (Paragraph [0012], [0041]). The titanium is in the form of titanium carbide and the aluminum is a nitride of aluminum (Paragraph [0012]) (e.g., compounds selected from the carbon of titanium (group 4 element) and nitride of aluminum). 
ANDERSIN et al. does not explicitly disclose the claimed dislocation density. BEZHENAR et al. discloses a cubic boron nitride composite for use as a high speed cutting tool (Introduction, second and third paragraphs), that also includes aluminum. One factor affecting the composite hardness is the reconstruction of the cBN dislocation structure of the type of deformation strengthening structure defects. In composites with 10% aluminum, the observed dislocation density (e.g., ρ in Table 5; page 7) is between 2x1011/cm2 and 15x1011/cm2. This converts to 2x1015/m2 to 15x1015/m2 (as also required by claim 2). BEZHENAR et al. further notes that a reduction in the dislocation density through annealing decreases hardness through the removal of the dislocation densities (Page 7; Second full paragraph through sixth full paragraph; Page 11, Conclusions, Third paragraph). It therefore would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include the formation of dislocation densities on the order of between 2x1011/cm2 and 15x1011/cm2 into the composite structure of ANDERSIN et al. during formation thereof, and to prevent the reduction of said dislocation densities through any type of annealing process, as taught by BEZHENAR et al. so that the hardness of the composite is appropriate for tool cutting applications. 
With respect to claims 3-5, ANDERSIN et al. discloses that the PCBN consists essentially of cBN grains dispersed in a matrix (Paragraph [0012]). Thus, the scope of ANDERSIN et al. includes gains of only cubic boron nitride and not calcium. The scope of claims 3-5 include zero mass% of calcium. 
With respect to claim 6, ANDERSIN et al. discloses that the sintered material includes 35-90 volume % cubic boron nitride grains (Paragraph [0012]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745